 Case 3:19-cr-30117-SMY Document 89 Filed 05/07/21 Page 1 of 2 Page ID #241




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 19-CR-30117-SMY
                                                   )
 GARY HUNSCHE,                                     )
                                                   )
                         Defendant.                )

                                             ORDER
       Before the Court are Defendant Gary Hunsche’s Motions in Limine (Docs. 73-75). The

Court conducted a Final Pretrial Conference on May 6, 2021 and ruled on the motions as follows:

       Defendant’s Motion in Limine to prevent the Government and its witnesses from testifying

about legal requirements (Doc. 73) is GRANTED in part and DENIED in part. The motion is

granted only to the extent that a witness may not testify as to the law. The motion is denied in all

other respects. In this case, which will involve technical and complex factual information, IRS

Revenue Officer Victoria Klaas may provide expert summary testimony of the evidence for

purposes of establishing tax consequences. Such testimony would be of assistance to the jury and

will not be excluded.

       Defendant’s Motion in Limine to exclude improper summary testimony (Doc. 74) is

DENIED. IRS/CI Special Agent Eric Mooshegian, may testify as an expert summary witness as

to his analysis of the transactions; that testimony may necessarily stem from the testimony of other

witnesses. He may also explain his analysis of the facts based on his expertise and testify as to the

steps he took in the investigation leading up to this prosecution. Defendant’s reliance on United

States v. Benson, 941 F.2d 598 (7th Cir. 1991) is misplaced. The court in that case addressed

expert witness testimony as to the credibility of other witnesses, which is improper. The

                                            Page 1 of 2
 Case 3:19-cr-30117-SMY Document 89 Filed 05/07/21 Page 2 of 2 Page ID #242




Government acknowledges that it will not be eliciting such testimony.

       Defendant’s Motion in Limine to exclude evidence and testimony regarding Defendant’s

compliance or alleged lack of compliance with Illinois state tax obligations (Doc. 75) is DENIED.

Defendant seeks, in limine, to exclude such evidence as irrelevant and/or as more prejudicial than

probative under Federal Rule of Evidence 403. A defendant’s lack of compliance with state tax

obligations is not generally relevant and could be prejudicial. However, as the Government points

out, a series of cases, admittedly from other circuits, have held that such evidence is relevant and

admissible where the requisite mental state in a federal tax prosecution is willfulness on which the

Government has the burden of proof. See United States v. Scali, 820 Fed.Appx. 23, 27-8 (2nd Cir.

2020); United States v. Oliver, 850 F.2d 693 (6th Cir. 1988). This Court finds those cases well-

reasonsed and persuasive. That said, the Court acknowledges the risk of confusion for the jury.

As such, it needs to be made clear to the jury that evidence of noncompliance with state tax

obligations is only relevant for certain purposes. Therefore, before any such evidence is admitted

or addressed, the Court will give a limiting instruction advising the jury for what purpose this

evidence can be considered. That instruction will be also given with the Court’s final instructions.

       IT IS SO ORDERED.

       DATED: May 7, 2021


                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
